Citation Nr: 1424467	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  14-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic legal eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son, appellant's daughter-in-law



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The appellant claims entitlement to VA benefits based on alleged service rendered by her late husband (deceased in 1985); the appellant's spouse had no credible service in the Armed Forces of the United States.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant appeared at a Videoconference hearing in May 2014.  A transcript is of record.  

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's spouse was not a Veteran of the Armed Forces of the United States, to include service in the Philippine Commonwealth Scouts or Recognized Guerilla Forces.


CONCLUSION OF LAW

Basic eligibility to VA benefits is not established.  38 U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 3.1(d), 3.9, 3.40, 3.203 (2013); Selley v. Brown, 6 Vet. App. 196, 198 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim Resolution as a Matter of Law

38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013) impose obligations on VA in terms of its duty to notify and assist claimants.  Inasmuch as the Board has found that the law, and not the evidence, is dispositive in this case, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The service department cannot verify that the appellant's late spouse was ever a member of the Armed Forces of the United States, to include service in the Philippine Commonwealth Scouts or Recognized Guerilla Forces, and the appellant has not provided any service department verification which would contradict this determination (nor has she indicated that such documentation exists outside of the service department's control).  As such, there is no way in which the appellant could ever be legally entitled to VA benefits and thus, VCAA notice is not required.

Legal Criteria and Analysis

A "Veteran" is defined as a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "Veteran of any war" is defined as any Veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945, and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits. 

Service department-certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts, or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and (d).  Active service will be the period certified by the service department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

The United States Court of Appeals for Veterans Claims has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant in this case has attempted to establish "Veteran" status for her late husband on a previous occasion, and the Board, in November 2010, determined that as there was no service department verification of her husband ever having any service which would qualify as service in the Armed Forces of the United States, he did not have the requisite service necessary to establish basic eligibility for VA benefits.  Accordingly, her claim for dependency and indemnity compensation (DIC) benefits, based on the alleged service of her husband, could not be substantiated as a matter of law.  The Board's decision is final, and the appellant did not pursue an appeal with the U.S. Court of Appeals for Veterans Claims (Court).  

Essentially, she has come forward with a new DIC claim, with the same allegations as have previously been considered in the Board's final decision of 2006.  The claim was administratively denied, as the appellant's spouse was determined to not be a "Veteran" for VA purposes.  In positing her notice of disagreement, she alleges that she believes her husband, who served in the Second World War with the Philippine Military outside of U.S. command, should be declared a "Veteran" of the Armed Forces of the United States for the purposes of basic eligibility to VA benefits.  

In support of her claim, the appellant has submitted copies of the same documents forwarded prior to the Board's final decision of 2010.  That is, she has submitted affidavits from the Philippine Army, lay statements of those who knew the appellant's husband in his lifetime, and letters from the Philippine military which show that the appellant's spouse did fight against the Japanese invasion in a civilian guerilla capacity (not recognized by the United States military).  The appellant's spouse received pension payments from the Philippine military during his lifetime; however, there were no documents submitted which could serve to establish that the appellant's spouse had any recognized service in the Armed Forces of the United States (i.e. no records issued by the service department).  

VA is bound by service department determinations as to if a claimant has the required service so as to qualify as a "Veteran" for the purposes of eligibility for benefits.  VA has, on several occasions since 1978, attempted to verify the allegation that the appellant's spouse had service which could be recognized as being in the Armed Forces of the United States.  All efforts have returned negative findings.  Most recently, pursuant to a 2009 Board remand issued prior to its 2010 decision, the National Personnel Records Center (NPRC) was contacted in January 2010 and asked to verify the alleged service of the appellant's spouse.  Yet again, the agency returned a finding that the appellant's spouse did not have any credible service in the Armed Forces of the United Stated (to include alleged guerilla service or service under U.S. command).

Since the service department's 2010 reply, the appellant has not submitted anything new or evidence which has not been previously considered by the Board in its prior denial.  Copies of affidavits made to the Philippine military in the 1940s show that service was outside of United States command, and the lay statements and military pension records of the Philippine armed forces are not service department records which would qualify the appellant's spouse as a Veteran of the Armed Forces of the United States.  

Essentially, as evidenced in her Videoconference hearing testimony, the appellant argues that anyone who served in the Second World War should be considered as a "Veteran" and should be entitled to benefits from VA.  The Board is sympathetic to the fact that the appellant's spouse did render service recognized by the Philippine government in World War II.  No question, that conflict was one of the most horrific and costly in the history of humanity, and the Board is thankful that the appellant's spouse fought against the common enemy of Imperial Japan.  Nonetheless, while her late husband's time fighting the Japanese is certainly commendable, it did not constitute service in the Armed Forces of the United States.  VA is expressly prohibited from paying any benefits outside of those which are specifically allowed by law.  In that regard, benefits may not, as a matter of law, be paid when the claimant does not meet the basic legal threshold requirement of having service department-recognized service in the Armed Forces of the United States.  The evidence received from the service department, which is controlling in this matter, clearly shows that the appellant's spouse simply did not render that type of service.  Accordingly, the claim for basic eligibility for VA benefits must be denied as a matter of law.  


ORDER

Entitlement to basic legal eligibility for VA benefits is denied.


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


